DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,134,542. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18 of the instant application are broader in scope and thus encompass conflicting claim 1 of U.S. Patent No. 11,134,542.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar (US Pub. 2021/0185597) in view of Wang (US Pub. 2014/0010223) further in view of Seok (US Patent 10554287).
Regarding claim 18, Chitrakar discloses an apparatus for an access point (AP) multi-link device (MLD) (AP MLD), the AP MLD comprising a plurality of affiliated access points (APs) (par. 069-070 “AP1”, AP2, AP3”) having a common medium access control (MAC) service access point (SAP) (par.076 “HESSID is a BSSID of one of the AOs….the form of a MAC address…HESSID is a globally unique identifier”), the apparatus comprising: processing circuitry; and memory (fig.22 elements 2220, 2230), 
wherein the processing circuitry is configured to: 
a multi-link (ML) probe response frame for transmission by one of the affiliated APs operating as a reporting AP (par. 069-070 “Neighbor Report element 14000 contains one or more Neighbor AP information”) , wherein the ML probe response frame is encoded to include a ML element and a reduced neighbor report (RNR) element (par.069 “The Reduced Neighbor Report element ….…..Probe Response frames….. Operating Class filed…Channel Number field….the primary channel of the neighbor BSS”), and information of the affiliated APs, wherein the common MAC SAP is associated with the MAC address that is included in the ML element to singly identify the AP MLD (par.076 “HESSID is a BSSID of one of the AOs….the form of a MAC address…HESSID is a globally unique identifier”).  
Chitrakar fails to teach a logical link control (LLC) entity of the AP MLD, encode a multi-link (ML) probe response frame and the ML element including a MAC address of the AP MLD. 
Wang discloses encode a multi-link (ML) probe response frame (par.0121 “probe response frames, encoded in the SSID IE”) and the ML element including a MAC address of the AP MLD (par.096).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chitrakar with the above teaching of Wang in order to provide encoding in the FD frame to support variable length information items and optional information items as suggested by Wang (par.085).
Seok disclose a logical link control (LLC) entity of the AP MLD (col.7 lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chitrakar with the above teaching of Seok in order to provide the ESS may communicate with each other and mobiles STAs are movable transparently in LLC from one BSS to another BSS within the same ESS. 
Regarding claim 19, the modified Chitrakar discloses the RNR element is encoded to include a MLD parameters subfield that includes an MLD ID subfield and a link ID subfield, the MLD ID subfield indicating an identifier of the AP MLD to which a reported AP is affiliated, and the link ID subfield indicating a link identifier of the reported AP to which the reported AP is affiliated, and wherein the MLD ID subfield is configurable to indicate whether any of the reported APs are not affiliated with the AP MLD (Chitrakar, par.069).  
Regarding claim 20, the modified Chitrakar discloses the RNR element includes a neighbor AP information field for each reported AP, the neighbor AP information field configurable to include a target beacon transmission time (TBTT) information field for each reported AP, Attorney Docket No. 1884.A20US265 Client Ref. No. AC8581-US-C1wherein each of the TBTT information fields are encoded to include an AP TBTT offset subfield the MLD parameters subfield (Chitrakar, par.069).  

Claims 1, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chitrakar (US Pub. 2021/0185597) in view of Wang (US Pub. 2014/0010223) further in view of Seok (US Patent 10554287) further in view of Gan (US Pub. 2020/0280909).
Regarding claim 1, the modified Chitrakar discloses everything as claim 18 above.  More specifically, the modified Chitrakar discloses the RNR element including a neighbor AP information field for each reported AP (Chitrakar, par.069 “The Reduced Neighbor Report element 1400 contains one or more Neighbor AP information field”), the neighbor AP information field configurable to include a target beacon transmission time (TBTT) information field for each reported AP (Chitrakar, par.069 “the TBTT information Set 1418 contains information on one or more neighbor APs operating on this channel”), wherein each of the TBTT information fields are encoded to include an AP TBTT offset subfield (Wang, par.0159 “TBTT offset subfield 2156”) and a MLD parameters subfield, wherein the MLD parameters subfield includes an MLD ID subfield and a link ID subfield (Wang par. 0126 “SSID length subfield 1672 and other control subfields 1674”).
The modified Chitrakar fails to teach the MLD ID subfield indicating an identifier of the AP MLD to which a reported AP is affiliated, and the link ID subfield indicating a link identifier of the reported AP to which the reported AP is affiliated, and wherein the MLD ID subfield is configurable to indicate whether any of the reported APs are not affiliated with the AP MLD.  
Gan discloses the MLD ID subfield indicating an identifier of the AP MLD to which a reported AP is affiliated, and the link ID subfield indicating a link identifier of the reported AP to which the reported AP is affiliated, and wherein the MLD ID subfield is configurable to indicate whether any of the reported APs are not affiliated with the AP MLD (par.067, par.0103 “transmitted by an AP that has transmitted BSSID….in RNR element is for one neighbor AP that has non-transmitted BSSID, set Neighbor AP TBTT Offset subfield to be the value of TBTT offset of an AP that has transmitted BSSID”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Chitrakar with the above teaching of Gan in order to help a receiver to know that is the transmitted BSSI when the received TBTT information field in RNR element is for one neighbor AP that has non-transmitted BSSID as suggested by Gan (par.0109). 9. The apparatus of claim 1, wherein the processing circuitry is further configured to include the RNR element in a beacon frame.  
Regarding claim 9, the modified Chitrakar discloses configured to include the RNR element in a beacon frame (Gan, par.039).  

Regarding claim 10, the modified Chitrakar discloses configured to include the ML element in a beacon frame (Gan, par.039).  
Regarding claim 12, the modified Chitrakar discloses everything as claim 1 above.  More specifically, the modified Chitrakar discloses a non-transitory computer-readable storage medium that stores instructions (Seok, col.30 lines 50-55).

Allowable Subject Matter
Claims 2-8, 11, 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642